UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a x
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
-V.- OF FORFEITURE/
: MONEY JUDGMENT
WILLIAM VALDEZ,
20 Cr. 226 (KPF)
Defendant.
a atm eee mmm mem meme x

WHEREAS, on or about March 24, 2020, WILLIAM VALDEZ (the “Defendant”),
and another, were charged in an Indictment, 20 Cr. 226 (KPF) (the “Indictment”), with conspiracy
to commit bank fraud, in violation of Title 18, United States Code, Section 1349 (Count One); and
aggravated identity theft, in violation of Title 18, United States Code, Sections 1028A(a)(1),
1028A(b)(2), and 2 (Count Two);

WHEREAS, the Indictment included a forfeiture allegation as to Count One of the
Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code,
Sections 982(a)(2)(A), of any and all property constituting, or derived from, proceeds the
Defendant obtained directly or indirectly, as a result of the commission of the offense charged in
Count One of the Indictment, including but not limited to a sum of money in United States currency
representing the amount of proceeds traceable to the commission of the offense charged in Count
One of the Indictment;

WHEREAS, on or about August 19, 2020, the Defendant pled guilty to Count One
of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Indictment, and agreed to forfeit

to the United States, pursuant to Title 18, United States Code, Section 982(a)(2)(A), a sum of
money equal to $55,705.34 in United States currency, representing the proceeds traceable to the
commission of the offense charged in Count One of the Indictment;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $55,705.34 in United States currency, representing the amount of proceeds traceable to
the offense charged in Count One of the Indictment that the Defendant personally obtained; and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the
Defendant personally obtained cannot be located upon the exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorney, Andrew K. Chan of counsel, and the Defendant, and his counsel, Donald DuBoulay,
Esq., that:

1, As a result of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $55,705.34 in United States
currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense
charged in Count One of the Indictment that the Defendant personally obtained, shall be entered
against the Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, WILLIAM
VALDEZ, and shall be deemed part of the sentence of the Defendant, and shall be included in the
judgment of conviction therewith.

3. All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals
Service, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

4, The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6, Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

 
9. The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

 

 

 

 

 

By : Vu A\ Z
Andrew K. Chan DATE
Assistant United States Attorney
One St. Andrew’s Plaza
New York, NY 10007
(212) 637-1072
DAJAHN MCBEAN
William Valdez DATE
By: Bonet ble V™ 5-27
Donald DuBoulay, Esq. DATE

Attorney for Defendant
305 Broadway, Suite 310
New York, NY 10007
Tel: 212-966-3970

SO ORDERED:

Hal fale thukk

 

HONORABLE KATHERINE POLK FAILLA
UNITED STATES DISTRICT JUDGE

 
